 


109 HR 3324 IH: Arrest Methamphetamine Act of 2005
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3324 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Reichert introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To arrest methamphetamine abuse in the United States. 
 
 
1.Short titleThis Act may be cited as the Arrest Methamphetamine Act of 2005.
2.FindingsCongress finds the following:
(1)Methamphetamine (meth) is an extremely dangerous and highly addictive drug.
(2)Methamphetamine use contributes to the perpetration of violent crimes, particularly burglary, child abuse, and crimes of substantial cost and personal pain to the victims, including identity theft.
(3)Methamphetamine labs produce hazardous conditions because of their use of chemicals such as anhydrous ammonia, ether, sulfuric acid, and other toxins which are volatile, corrosive and poisonous. When these substances are illegally disposed of in rivers, streams, and other dump areas, explosions and serious environmental damage can and does result.
(4)Since 2001, Federal funding has been provided through the Department of Justice COPS and Byrne Grant programs to address methamphetamine enforcement and clean up. Since 2002, although the methamphetamine problem has been growing and spreading across the United States, COPS funding has been cut each successive year, from $70,500,000 in 2002, to under $52,000,000 in 2005.
(5)As methamphetamine has impacted more States each year, the dwindling Federal funds have been parsed into smaller amounts. Each State deserves greater Federal support and a permanent funding mechanism to confront the challenging problem of methamphetamine abuse.
(6)Permanent Federal funding support for meth enforcement and clean-up is critical to the efforts of State and local law enforcement to reduce the use, manufacture, and sale of methamphetamine, and thus, reduce the crime rate.
(7)It is necessary for the Federal Government to establish a long-term commitment to confronting methamphetamine use, sale, and manufacture by creating a permanent funding mechanism to assist States.
3.Confronting the use of methamphetamineTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:

HHConfronting use of methamphetamine
2991.Authority to make grants to address public safety and methamphetamine manufacturing, sale, and use
(a)Purpose and program authority
(1)PurposeIt is the purpose of this part to assist States—
(A)to carry out programs to address the manufacture, sale, and use of methamphetamine drugs; and
(B)to improve the ability of State and local government institutions of to carry out such programs.
(2)Grant authorizationThe Attorney General, through the Bureau of Justice Assistance in the Office of Justice Programs may make grants to States to address the manufacture, sale, and use of methamphetamine to enhance public safety.
(3)Grant projects to address methamphetamine manufacture sale and useGrants made under subsection (a) may be used for programs, projects, and other activities to—
(A)arrest individuals violating laws related to the use, manufacture, or sale of methamphetamine;
(B)undertake methamphetamine clandestine lab seizures and environmental clean up;
(C)provide for community-based education, awareness, and prevention;
(D)provide child support and family services related to assist users of methamphetamine and their families;
(E)facilitate intervention in methamphetamine use;
(F)facilitate treatment for methamphetamine addiction;
(G)provide Drug Court and Family Drug Court services to address methamphetamine;
(H)provide community policing to address the problem of methamphetamine use;
(I)support State and local health department and environmental agency services deployed to address methamphetamine;
(J)prosecute violations of laws related to the use, manufacture, or sale of methamphetamine; and
(K)procure equipment, technology, or support systems, or pay for resources, if the applicant for such a grant demonstrates to the satisfaction of the Attorney General that expenditures for such purposes would result in the reduction in the use, sale, and manufacture of methamphetamine.
(b)EligibilityTo be eligible to receive a grant under this part, a State shall submit to the Attorney General assurances that the State has implemented, or will implement prior to receipt of a grant under this section laws, policies, and programs that restrict the wholesale and limit sale of products used as precursors in the manufacture of methamphetamine.
2992.Applications
(a)In generalNo grant may be made under this part unless an application has been submitted to, and approved by, the Attorney General.
(b)ApplicationAn application for a grant under this part shall be submitted in such form, and contain such information, as the Attorney General may prescribe by regulation or guidelines.
(c)ContentsIn accordance with the regulations or guidelines established by the Attorney General, each application for a grant under this part shall—
(1)include a long-term statewide strategy that—
(A)reflects consultation with appropriate public and private agencies, tribal governments, and community groups;
(B)represents an integrated approach to addressing the use, manufacture, and sale of methamphetamine that includes—
(i)arrest and clandestine lab seizure;
(ii)training for law enforcement, fire and other relevant emergency services, health care providers, and child and family service providers;
(iii)intervention;
(iv)child and family services;
(v)treatment;
(vi)drug court;
(vii)family drug court;
(viii)health department support;
(ix)environmental agency support;
(x)prosecution; and
(xi)evaluation of the effectiveness of the program and description of the efficacy of components of the program for the purpose of establishing best practices that can be widely replicated by other States; and
(C)where appropriate, incorporate Indian Tribal participation to the extent that an Indian Tribe is impacted by the use, manufacture, or sale of methamphetamine;
(2)identify related governmental and community initiatives which complement or will be coordinated with the proposal;
(3)certify that there has been appropriate coordination with all affected State and local government institutions and that the State has involved counties and other units of local government, when appropriate, in the development, expansion, modification, operation or improvement of programs to address the use, manufacture, or sale of methamphetamine;
(4)certify that the State will share funds received under this part with counties and other units of local government, taking into account the burden placed on these units of government when they are required to address the use, manufacture, or sale of methamphetamine;
(5)assess the impact, if any, of the increase in police resources on other components of the criminal justice system;
(6)explain how the grant will be utilized to enhance government response to the use, manufacture, and sale of methamphetamine;
(7)demonstrate a specific public safety need;
(8)explain the applicant’s inability to address the need without Federal assistance;
(9)specify plans for obtaining necessary support and continuing the proposed program, project, or activity following the conclusion of Federal support; and
(10)certify that funds received under this part will be used to supplement, not supplant, other Federal, State, and local funds.
2993.Planning grants
(a)Eligible entityThe Attorney General through the Bureau of Justice Assistance in the Office of Justice Programs, may make grants under this section to States, Indian tribal governments, and multi-jurisdictional or regional consortia thereof to develop a comprehensive, cooperative strategy to address the manufacture, sale, and use of methamphetamine to enhance public safety.
(b)AuthorizationThe Attorney General is authorized to provide grants under this section not exceeding $100,000 per eligible entity for such entity to—
(1)define the problem of the use, manufacture, or sale of methamphetamine within the jurisdiction of the entity;
(2)describe the public and private organization to be involved in addressing methamphetamine use, manufacture, or sale; and
(3)describe the manner in which these organizations will participate in a comprehensive, cooperative, and integrated plan to address the use, manufacture, or sale of methamphetamine.
2994.Enforcement grantsOf the total amount appropriated for this part in any fiscal year, the amount remaining after setting aside the amount to be reserved to carry out section 2993 shall be allocated to States as follows:
(1)0.25 percent or $250,000, whichever is greater, shall be allocated to each of the States.
(2)Of the total funds remaining after the allocation under paragraph (1), there shall be allocated to each State an amount which bears the same ratio to the amount of remaining funds described in this paragraph as the population of such State bears to the population of all the States.
2995.National activitiesThe Attorney General is authorized—
(1)to collect systematic data on the effectiveness of the programs assisted under this part in reducing the use, manufacture, and sale of methamphetamine;
(2)to establish a national clearinghouse of information on effective programs to address the use, manufacture, and sale of methamphetamine that shall disseminate to State and local agencies describing—
(A)the results of research on efforts to reduce the use, manufacture, and sale of methamphetamine; and
(B)information on effective programs, best practices and Federal resources to—
(i)reduce the use, manufacture, and sale of methamphetamine; and
(ii)address the physical, social, and family problems that result from the use of methamphetamine through the activities of intervention, treatment, drug courts, and family drug courts;
(3)to establish a program within the Department of Justice to facilitate the sharing of knowledge in best practices among States addressing the use, manufacture and sale of methamphetamine through State-to-State mentoring, or other means; and
(4)to provide technical assistance to State agencies and local agencies implementing programs and securing resources to implement effective programs to reduce the use, manufacture, and sale of methamphetamine.
2996.Funding
(a)Grants for the purpose of confronting the use of methamphetamineThere are authorized to be appropriated to carry out this part—
(1)$100,000,000 for each fiscal year 2006 and 2007; and
(2)$200,000,000 for each fiscal year 2008, 2009, and 2010.
(b)National activitiesFor the purposes of section 2995, there are authorized to be appropriated such sums as are necessary..
4.Statement of Congress regarding availability and illegal importation of pseudoephedrine from Canada
(a)FindingsCongress finds that—
(1)pseudoephedrine is a particularly abused basic precursor chemical used in the manufacture of the dangerous narcotic methamphetamine;
(2)the Federal Government, working in cooperation with narcotics agents of State and local governments and the private sector, has tightened the control of pseudoephedrine in the United States in recent years;
(3)in many States, pseudoephedrine can only be purchased in small quantity bottles or blister packs, and laws throughout various States are gradually becoming tougher, reflecting the increasing severity of America’s methamphetamine problem; however, the widespread presence of large containers of pseudoephedrine from Canada at methamphetamine laboratories and dumpsites in the United States, despite efforts of law enforcement agencies to stem the flow of these containers into the United States, demonstrates the strength of the demand for, and the inherent difficulties in stemming the flow of, these containers from neighboring Canada; and
(4)Canada lacks a comprehensive legislative framework for addressing the pseudoephedrine trafficking problem.
(b)Call for action by CanadaCongress strongly urges the President to seek commitments from the Government of Canada to begin immediately to take effective measures to stem the widespread and increasing availability in Canada and the illegal importation into the United States of pseudoephedrine. 
 
